Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “substantially occlude” is not well defined, as “substantially” is a relative term and the specification does not provide a clear definition to the limitation. 
Regarding claim 19, the limitation of “another two of the three sheets of electrically conductive material” is not well defined, as in lines 2-3 of claim 19, the claims sates the detection mechanism comprises three sheets, but then claims to have another two of the three sheets in addition to “two of the three sheets”, and further states receiving a first signal from the two of three sheets and receiving a 
Claim 20 is dependent from claim 19. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10702757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 34 include the claimed limitations of claim 1 as well as additional features. Claim 34 includes an upper portion which includes a detection mechanism comprising two sheets of electrically conductive material spaced by electrically insulating material the electric circuit closed upon projectile penetration and a processor configured to interpret commands, received signals and provide control instructions.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 10702757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 6 includes the same limitations of claim 35 and include the limitations of claim 34. 
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 10702757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claim 6 includes the same limitations of claim 36 and include the limitations of claim 34. 
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10702757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 34 include the claimed limitations of claim 1 as well as additional features. Claim 34 includes a base including a self-propelled, remote-. 
Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 10702757. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 37 include the claimed limitations of claim 1 as well as additional features. Claim 37 includes a base, a upper portion which acts as a target movably attached to the base, where the target portion has a detection mechanism comprising to sheets of electrically conductive material and mechanical actuator to pivot the target portion. 
 
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 10702757 in view of Sudit (U.S. 4953875)
Regarding claim 2, U.S. 10702757 discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, U.S. 10702757 does not disclose the two sheets of electrically conductive material spaced by electrically insulating material comprise two sheets of aluminum foil laminated on each side thereof to a layer of crosslinked ethylene foam. 
Sudit discloses the two sheets of electrically conductive material spaced by electrically insulating material comprise two sheets of aluminum foil (Col. 5 Lns. 5-10, 55-65, aluminum foil electrode) laminated (Col. 6 Lns. 50-60, target has laminated structure) on each side thereof to a layer of crosslinked ethylene foam (Col 5 Lns. 35-45, foam insulating layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the detection mechanism comprising two sheets of electrically conductive material spaced by electrically insulating material of U.S. 10702757 with the aluminum and foam layered detection mechanism, as taught by Sudit to provide U.S. 10702757 with the advantage of using 

	Claims 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 10702757 in view of Micco (U.S. 5280905)
Regarding claim 3, U.S. 10702757 discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, U.S. 10702757 does not disclose the two sheets of electrically conductive material spaced by electrically insulating material are geometrically arranged to substantially occlude any linear path through a three-dimensional volume of the target. 
	Micco discloses the two sheets of electrically conductive material spaced by electrically insulating material are geometrically arranged to substantially occlude any linear path through a three-dimensional volume of the target (Fig. 3, electrically conductive material 30 occludes path through target). Further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). The electrically conductive material inherently will occlude linear paths through a three dimensional target and therefore, as Micco discloses the two sheets of electrically conductive material in a target, Micco discloses occluding a linear path through the target as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the detection mechanism comprising two sheets of electrically conductive material spaced by electrically insulating material of U.S. 10702757 with size of the detection 
	Regarding claim 4, U.S. 10702757 discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, U.S. 10702757 does not disclose wherein electronic contacts to one or more different zones of the detection mechanism are substantially wide, wider than a projectile, configured to continue transmission of electrical signals therethrough even after reception of one or more projectile penetration to the contacts.
	Micco discloses wherein electronic contacts to one or more different zones of the detection mechanism are substantially wide (Fig. 3, detection plate 30 is substantially wide, wider than projectile when taken in combination), wider than a projectile, configured to continue transmission of electrical signals therethrough even after reception of one or more projectile penetration to the contacts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the detection mechanism comprising two sheets of electrically conductive material spaced by electrically insulating material of U.S. 10702757 with size of the detection mechanism, as taught by Micco to provide U.S. 10702757 with the advantage of being able to detect a projectile regardless of impact. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 27-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mura (U.S. 3401939) in view of Kendir (U.S. 20050153262) 
Regarding claim 27, Mura discloses a target for sensing projectile impact, the target including a detection mechanism comprising two sheets of electrically conductive material (Fig. 2, sheets 12, 14) spaced by electrically insulating material (Fig. 2, insulating material 13), wherein the detection mechanism is configured to close a detection circuit upon projectile penetration of the two sheets of electrically conductive material (Col. 1 Lns. 25-35, record hit when projectile closes detection circuit); 
and electrical circuitry configured to: detect a closed detection circuit (Col. 1 Lns. 25-35, record hit when projectile closes detection circuit); 
detect a short in the closed detection circuit, wherein the detection circuit will remain closed for at least a predetermined time period (Col. 3 Lns. 30-41, detect if short persists); 
and apply an increased current across the two sheets of electrically conductive material of sufficient capacity to burn out (Col. 3 Lns. 30-41, burn out short circuit to normalize target) a fragment of the electrically conductive material causing the short.
However, Mura does not disclose a processor 
Kendir discloses a processor (Par. 69, interface unit includes control circuitry i.e. microprocessor) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target detection device of Mura with the processor in the target to relay control signal, as taught by Kendir to provide control information to the target device. 
	
Regarding claim 28, Mura discloses the claimed invention substantially as claimed, as set forth above in claim 27.
Mura further discloses the electrical circuitry is further configured to: 
detect completion of the burn out of the fragment of the electrically conductive material causing the short; 

and reset the electrical circuitry for use in sensing projectile impact (Col. 3 Lns. 30-41, when short is detected lamp 23 is lighted, current will burn out short circuit an normalize i.e. reset target and lamp will go out to indicate circuit is reset).
Regarding claim 30, Mura discloses a target for sensing projectile impact, the target including a detection mechanism comprising two sheets of electrically conductive material (Fig. 2, sheets 12, 14) spaced by electrically insulating material (Fig. 2, insulating material 13), wherein the detection mechanism is configured to close a detection circuit upon projectile penetration of the two sheets of electrically conductive material (Col. 1 Lns. 25-35, record hit when projectile closes detection circuit);
 and electrical circuitry, configured to: 
detect a closed detection circuit upon projectile penetration of the two sheets of electrically conductive material (Col. 1 Lns. 25-35, record hit when projectile closes detection circuit); 
instantaneously apply an increased current, for a predetermined time period, across the two sheets of electrically conductive material, of sufficient capacity to burn out (Col. 3 Lns. 30-41, burn out short circuit to normalize target) a fragment of the electrically conductive material, thereby preventing a short caused by a fragment of the electrically conductive material.
However, Mura does not disclose a processor 
Kendir discloses a processor (Par. 69, interface unit includes control circuitry i.e. microprocessor) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target detection device of Mura with the processor in the target to relay control signal, as taught by Kendir to provide control information to the target device. 



Allowable Subject Matter
Claims 5, 8, 10-18, 29, 31, 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the cited prior art does not teach or suggest “the conductive sensor panel is laminated such that individual conductors protrude from sensing zone such that discrete electrical contact may be made with each layer individually”. While the art generally discloses sheets of electrically conductive material, the art does not suggest individual conductors protruding from the sensing zone such that discrete electrical contact may be made with each layer individually as claimed. 
	Regarding claim 8, the cited prior art does not teach or suggest “the multiple detection layers placed at intersecting angles, relative to one another, within the target, comprise multiple and independent detection zones and detect a projectile path through the target based on projectile impact to one or more of the multiple and independent detection zones. While the art discloses a detection layer, none of the art teach or suggest multiple detection layers placed at intersecting angles, relative to one another and to detect a projectile path through the target based on projectile impact to one or more of the multiple and independent zones as claimed. 
	Regarding claim 10, the cited prior art does not teach or suggest a separate detection mechanism in each of a head, body and one or more peripheral regions in combination with tallying the number of closed circuits wherein the tally factors the detection mechanism associated with teach closed circuit and providing instructions of a notification of performance where the notification factors in each closed circuit along with the associated detection mechanism
	Regarding claim 11, the cited prior art does not teach or suggest a third sheet of electrically conductive material connected to provide an enabling signal upon projectile penetration where the processor is configured to assess the penetrating signal relative to the enabling signal and upon 
	Regarding claims 12-13, these are dependent from claim 11. 
	Regarding claim 14, the cited prior art does not teach or suggest a second set of two sheets of electrically conductive material connected to provide an enabling layer upon projectile penetration where the processor is configured to assess the penetrating signal relative to the enabling signal and upon satisfactory assessment, provide notification of penetration confirmation to reduce likelihood of false positives.
Regarding claims 15, it is dependent from claim 11.
Regarding claim 16, the cited prior art does not teach or suggest “each detection layer exhibits a characterized level of electrical capacitance that is specific and independent relative to a characterized level of electrical capacitance of each and every other detection layer in the training device” and “monitor a voltage response to a step input, and from the voltage response, measure a time constant of the detection layer and determine a specific capacitance of the detection layer” 
Regarding claims 17-18, these are dependent from claim 16
Regarding claim 29, the cited prior art does not teach or suggest “upon detection of the short in the closed detection circuit, operate one or more switches to remove the resistive elements from the electrical circuitry to remove the resistive elements from the electrical circuitry” 
Regarding claim 31, the cited prior art does not teach or suggest “upon detection of the closed detection circuit, operate one or more switches to remove the resistive elements from the electrical circuitry”
Regarding claim 33, the cited prior art does not teach or suggest a separate detection mechanism in each of a head, body and one or more peripheral regions in combination with tallying the number of closed circuits wherein the tally factors the detection mechanism associated with teach 
Regarding claim 34, the claim is dependent on claim 33. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711